

116 S1710 IS: Airport Infrastructure Resources Security Act of 2019
U.S. Senate
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1710IN THE SENATE OF THE UNITED STATESJune 4, 2019Mr. Cornyn (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit funds made available under the airport improvement program from being provided to
			 entities that have violated the intellectual property rights of United
			 States entities and therefore pose a threat to national security, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Airport Infrastructure Resources Security Act of 2019 or the AIR Security Act. 2.Prohibition on provision of grant funds to entities that have violated intellectual property rights of United States entities (a)In generalSubchapter I of chapter 471 of the title 49, United States Code, is amended by adding at the end the following:
				
					47145.Prohibition on provision of grant funds to entities that have violated intellectual property rights
			 of United
			 States entities
 (a)In generalBeginning on the date that is 30 days after the date of the enactment of this section, amounts provided as project grants under this subchapter may not be used to enter into a contract described in subsection (b) with any entity on the list required by subsection (c).
 (b)Contract describedA contract described in this subsection is a contract or other agreement for the procurement of infrastructure or equipment for a passenger boarding bridge at an airport.
						(c)List required
 (1)In generalNot later than 30 days after the date of the enactment of this section, and thereafter as required by paragraphs (2) and (3), the Administrator of the Federal Aviation Administration shall, in consultation with the United States Trade Representative and the Attorney General, make available to the public a list of entities that—
 (A)(i)are owned or controlled by, or receive subsidies from, the government of a country—
 (I)identified by the Trade Representative under subsection (a)(1) of section 182 of the Trade Act of 1974 (19 U.S.C. 2242) in the most recent report required by that section; and
 (II)subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416); and
 (ii)have been determined by a Federal court to have misappropriated intellectual property or trade secrets from an entity organized under the laws of the United States or any jurisdiction within the United States; or
 (B)own or control, are owned or controlled by, are under common ownership or control with, or are successors to, an entity described in subparagraph (A).
 (2)Updates to listThe Administrator shall update the list required by paragraph (1)— (A)not less frequently than every 90 days during the 180-day period following the initial publication of the list under paragraph (1); and
 (B)not less frequently than annually during the 5-year period following the 180-day period described in subparagraph (A).
								(3)Continuation of requirement to update list
 (A)In generalNot later than the end of the 5-year period described in paragraph (2)(B), the Administrator shall make a determination with respect to whether continuing to update the list required by paragraph (1) is necessary to carry out this section.
 (B)Effect of determination that updates are necessaryIf the Administrator determines under subparagraph (A) that continuing to update the list required by paragraph (1) is necessary, the Administrator shall continue to update the list not less frequently than annually.
 (C)Effect of determination that updates are not necessaryIf the Administrator determines under subparagraph (A) that continuing to update the list required by paragraph (1) is not necessary, the Administrator shall, not later than 90 days after making the determination, submit to Congress a report on the determination and the reasons for the determination..
 (b)Clerical amendmentThe analysis for chapter 471 of such title is amended by inserting after the item relating to section 47144 the following:
				47145. Prohibition on provision of grant funds to entities that have violated intellectual property
			 rights of United
			 States entities..